DETAILED ACTION
The following is a Final office action in response to communications received on 1/5/2021.  Claims 1-10 have been canceled.  Claims 11-25 have been added and are currently examined below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty (U.S. Patent No. 4,073,105).
Regarding claim 11, Daugherty discloses a modular panel interlocking and reinforcing enclosure (210, Figs. 7-8) comprising a plurality of panels (10, Fig. 1) each with a plurality of sides (approximate 14) disposed thereon that have a perimeter free edge defining a perimeter length; and having at least one C-shaped enclosed groove (16) coupled to and substantially spanning the perimeter length around the perimeter free edge of the plurality of sides and defining an inner width of the C-shaped enclosed groove, wherein the plurality of panels are removably coupled together along the respective perimeter lengths of each of the respective plurality of sides to form an enclosure through an interlocking groove configuration defining an aligned channel (Fig. 5) with a reinforcing rod (218, Figs. 7-8) disposed therein, the interlocking groove 
Regarding claim 13, Daugherty discloses each of the at least one C-shaped enclosed groove (16) further comprises an opening (approximately 18) defined thereon with an outer width smaller than an inner width of the C- shaped enclosed groove, wherein a diameter of the reinforcing rod is greater than the opening defined by each of the at least one C-shaped enclosed groove (Figs. 7-8).  The rod is considered to be larger than the opening enabling the rod to be secured within the groove. 
Regarding claim 14, Daugherty discloses the reinforcing rod (218) is of the same shape defined by the aligned channel (Figs. 5, 7-8).
Regarding claim 15, Daugherty discloses a plurality of reinforcing rods (218) spanning the perimeter length along the plurality of sides of the plurality of panels. The examiner considers there to be a plurality of rods that equal the length of the perimeter. 
Regarding claim 16, Daugherty discloses the reinforcing rod (218) disposed in the aligned channel is selectively removably disposed therein.
Regarding claim 19, Daugherty discloses 
Regarding claim 20, Daugherty discloses each of the plurality of panels (10) are substantially planar.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (U.S. Patent No. 4,073,105).
Regarding claim 13, Daugherty discloses wherein another of the least one C-shaped enclosed grooves in the interlocking groove configuration (Fig. 5), but does not distinctly disclose the least one C-shaped enclosed grooves in the interlocking grove configuration being in a compressed state with the inner width defined thereon narrower than the inner width of the other of the least one C-shaped enclosed grooves in the interlocking groove configuration.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have two interlocking members expand, at least to a degree, from a compressed state when interlocked to accommodate and secure both members together. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 744,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites all the limitations as set forth in the U.S. Patent. 
Allowable Subject Matter
Claims 21-25 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggests a modular panel interlocking and reinforcing enclosure comprising a plurality of panels each having a plurality of sides defining a perimeter length and at least one C-shaped enclosed groove coupled and spanning the perimeter length, an interlocking groove configuration comprising one of the least one C-shaped enclosed grooves and a reinforcing rod disposed with an aligned channel when panels are removably coupled together, wherein at least one flexible living hinge spanning and couple dot each perimeter edge and the at least one c-shaped enclosed groove directly coupled to a terminal end of each of the c-shaped enclosed groove as recited in claims 17 in combination with claim 11 and as recited in . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633